Case 4:14-cr-40073-JPG Document 132 Filed 07/23/21 Page 1 of 2 Page ID #897




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                          Case No. 14–CR–40073

 ROBERT A. TATE,
 Defendant.

                                             ORDER

       Before the Court is Defendant Robert A. Tate’s pro se Motion to Reduce Sentence, (ECF

No. 128), his Supplement, (ECF No. 129), and his Motion for Status and Notice of Change of

Address, (ECF No. 130). The Court did not order the Government to respond.

       Tate asks whether he is eligible for two sentence reductions:

               1. “I was sentenced in Aug. 2015. Do I qualify for the 2 level
                  reduction for drug offenders[?]”

               2. “Do I qualify for the . . . reduction under the First Step Act for
                  distribution under First Step Act B1C[?]”

(Tate’s Mot. at 1).

       The Sentencing Reform Act of 2015 allows the Court to use a so-called safety valve to

impose a sentence below an otherwise required mandatory minimum in the case of certain low-

level drug offenders. See 18 U.S.C. § 3553(f). It does this by reducing the person’s offense level

under the Federal Sentencing Guidelines by two points. See U.S. Sentencing Guidelines Manual

§§ 2D1.1(b)(18), 5C1.2.

       The First Step Act made more sentencing reforms. For example, Section 401 reduced the

length of certain mandatory minimum penalties and the types of prior offenses that can trigger

enhanced penalties. See Pub. L. No. 115-391, 132 Stat. 5194, 5220 (Dec. 21, 2018). Section 402
Case 4:14-cr-40073-JPG Document 132 Filed 07/23/21 Page 2 of 2 Page ID #898




broadened the safety valve established in the Sentencing Reform Act by changing the conditions

under which it applies. See id. at 5221. And Sections 403 and 404 involved changes to penalties

for possessing a firearm and crack offenses respectively. See id. at 5221–22.

       Neither the Fair Sentencing Act nor the First Step Act is relevant to Tate. He was indicted

with two methamphetamine-related offenses. (See Indictment at 1–2, ECF No. 1). The

Government never sought an enhanced sentence, so Tate faced a statutory sentencing range of 0-

to-20 years with no mandatory minimum. (See Third Revised PSR at 17, ECF No. 112). The

sentencing range suggested by the Guidelines Manual was 140 to 175 months, (id.); and the Court

ultimately imposed a 156-month term of imprisonment, (Judgment at 2, ECF No. 116). In sum,

Tate is not eligible for a sentence reduction under either statute: He did not receive a mandatory

minimum sentence, so the safety valve was inapplicable; and he was not convicted of a firearm or

crack offense. The Court therefore DENIES his motions.

       IT IS SO ORDERED.

Dated: Friday, July 23, 2021
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE




                                             —2—
